Citation Nr: 1546281	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Eric Sandberg-Zakian, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 2003 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part denied service connection for a right ankle disorder.  The Veteran timely appealed that issue.  During the pendency of the appeal, jurisdiction over the Veteran's claim has been transferred to the Honolulu, Hawaii RO.

The Board notes that the Veteran also submitted a notice of disagreement with several other issues denied in the March 2010 rating decision; however, after the AOJ issued a December 2013 statement of the case as to all of those issues, the Veteran chose to only complete appeal of the right ankle and right hand disorder claims in his January 2014 substantive appeal, VA Form 9.  As the Veteran did not complete appeal of those other issues in his January 2014 substantive appeal, the Board will not further address at this time the matters of service connection for lung damage due to chlorine exposure, multiple sclerosis, optic neuritis, diarrhea with abdominal cramps and blood in stools, miliaria rubra, erectile dysfunction, undiagnosed weight gain, a skin condition (claimed as dermatitis), left great toe onychomycosis, or a sinus condition.  

In a February 2014 rating decision, the Veteran was awarded service connection for a right fifth metacarpal fracture; as the full benefits sought on appeal with respect to the right hand disorder claim have been awarded and no notice of disagreement as to that February 2014 rating decision has been received as of this time, the Board finds the right hand disorder claim has been resolved.  

Accordingly, the sole remaining issue on appeal before the Board is therefore the right ankle claim.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination of his right ankle in June 2012, at which time he was diagnosed with a right ankle strain.  The examiner opined that the Veteran's right ankle disorder was not related to his military service as that condition was "not described in his military service records" and he had "no related complaints in his separation examination" on May 31, 2007.  

The Board finds this opinion inadequate for several reasons.  First, the Veteran did report foot and ankle problems in the May 2007 post-deployment assessment; however, it was unclear that record whether the Veteran's right or left ankle was affected.  Moreover, the examiner failed to note the past medical history of torn ligaments of the right foot in a July 2007 DD Form 2697; the Board does note that it may have been the Veteran's left ankle that had torn ligaments, as noted in service treatment records in 2006.  However, the examiner's opinion does not address this evidence.  Thus, it appears that the examiner's statement that there is no evidence of right ankle complaints during service or at separation may be factually incorrect.  

Moreover, the examiner does not address the Veteran's lay statements in his May 2009 statement that he did, in fact, report right ankle problems in May 2007, and that his September 2007 VA examination of his left ankle disability demonstrated right ankle problems as well.  The examiner does not address such evidence as potential evidence of a right ankle disorder that began during military service.  

Finally, the Veteran has been service-connected for a left ankle disability; thus, the record raises a secondary service connection claim, which the June 2012 examiner did not address in the opinion rendered.  

For these reasons, the Board finds that the June 2012 examiner's opinion is inadequate and the claim must be remanded at this time in order to afford the Veteran another VA examination and to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Durham and Fayetteville VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since March 2011 and May 2011, respectively, and associate those documents with the claims file.

2.  Ask the Veteran, through his representative, to identify any private treatment that he may have had for his claimed right ankle disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine whether his claimed right ankle disorder is related to service or his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must state any and all right ankle disorders found, to include right ankle strain and/or any arthritic conditions thereof.

For any right ankle disorders found, including a right ankle strain, the examiner should then opine whether those disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service, to include as related to physical activity during military service such as running, and/or the result of the two improvised explosive device (IED) blasts noted in his service treatment records.  

The examiner should specifically address the Veteran's contentions that his complaints in the May 2007 post-deployment assessment were respecting his right ankle, as well as the July 2007 service record noting a past medical history of torn ligaments in his right foot (in contrast with evidence of torn ligaments in the left ankle shown in other service records).  

The examiner should also address the September 2007 VA examination which indicated right ankle problems, including painful motion; the examiner should discuss whether such evidence demonstrates any right ankle disorder found was initially manifested during military service.  

The examiner should also specifically address the Veteran's lay statements, particularly in May 2009, regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

Next, the examiner should then opine whether the Veteran's disorders found on examination are (1) caused by; or, (2) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service connected left ankle and lumbar spine disabilities, to include any symptomatology associated with those disabilities such as overcompensation, or abnormal gait or weightbearing.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a right ankle disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

